DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the configuration including “the longitudinal slot is formed on a lower surface of the connecting portion and an opening of the longitudinal slot faces downwardly”, as claimed in claims 4, 12, and 20. Additionally, the configuration including “A fence, comprising: at least two fence plates“, as claimed in claim 17, is not illustrated in the Figures, and it is unclear what is being claimed by the term “fence plates”.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, and examples of indefiniteness. The examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claims 1, 9, and 17 recite “the transverse locking device comprises a transverse slot and a transverse pin which are capable of being matched and clamped with each other”. This renders the claim indefinite, as it is unclear what exactly is being claimed by the phrase “which are capable of being matched and clamped with each other” (i.e. Applicants elements 310 and 320 are identified as Applicants “a transverse slot” and “a transverse pin”, and it is unclear how elements 310 and 320 would be considered to be “matched and clamped with each other”. Appropriate correction is required. 
Claims 1, 9, and 17 recite “the transverse pin is movably arranged on the second connector or the first connector, the transverse slot is correspondingly arranged on the first connector or the second connector”. This renders the claims indefinite, as it is unclear what is being claimed by the phrase “the transverse slot is correspondingly arranged on the first connector or the second connector” (i.e. what is “correspondingly arranged”? How does the arrangement of the transverse slot “correspond” to the transverse pin? Is a “corresponding arrangement” when the transverse pin mounted on the same connector as the transverse slot? Different connector?). Appropriate correction is required.
Claims 1, 9, and 17 recite “the transverse pin is movable along a transverse direction” and “the longitudinal locking device is capable of limiting relative movement of the first connector and the second connector in a transverse direction”. This renders the claims indefinite as it is unclear if the multiple recitations of “a transverse direction” are intended to refer to the same “direction”, or if multiple distinct “transverse directions” are intended to be claimed. Additionally, it is unclear what exactly is being claimed by the multiple recitations of “a transverse direction” since it is unclear what the direction is intended to be “transverse” with respect to (i.e. the direction is “transverse” to what?). Appropriate correction is required.
Claims 2, 10, and 18 recite “the longitudinal locking device comprises a longitudinal slot and a longitudinal pin which are capable of being matched and clamped with each other, the longitudinal pin is movably mounted on the first connector or the second connector, the longitudinal slot is correspondingly arranged on the second connector or the first connector”. This renders the claim indefinite, as it is unclear what exactly is being claimed by the phrase “which are capable of being matched and clamped with each other” (i.e. it is unclear how Applicants “a longitudinal slot” and “a longitudinal pin” would be considered to be “clamped with each other”). Appropriate correction is required. Additionally, it is unclear what is being claimed by the phrase “the longitudinal slot is correspondingly arranged on the first connector or the second connector” (i.e. what is “correspondingly arranged”? How does the arrangement of the longitudinal slot “correspond” to the longitudinal pin? Is a “corresponding arrangement” when the transverse pin mounted on the same connector as the longitudinal slot?). Appropriate correction is required.
Claims 3, 4, 11, 12, 19, and 20 recite “the longitudinal pin is movable from top to bottom along a longitudinal direction” and “the longitudinal pin is movable from bottom to top “. These limitations are awkwardly worded and render the claims indefinite, as it is unclear what is being claimed by the phrase “movable from top to bottom” and “movable from bottom to top” (i.e. “top to bottom” and “bottom to top” of what?). Appropriate correction is required.
Claims 3, 4, 11, 12, 19, and 20 recite “a connecting portion extending and protruding outwardly”. This renders the claims indefinite, as the phrase “extending and protruding outwardly” is vague and unclear (i.e. “extending and protruding outwardly” from what?). Appropriate correction is required.
Claims 3-5, 7, 11-13, 15, 19, and 20 recite “one end of the first connector close to the second connector” and “one end of the second connector close to the first connector”. This renders the claims indefinite, as the term “close to” is a relative term and is vague and unclear (i.e. what are the meets and bounds of the term “close to”? When is an object considered to be “close to” another object, and when it is not?). Appropriate correction is required.
Claim 17 recites “A fence, comprising: at least two fence plates, wherein between two adjacent fence plates”. This renders the claim undefine, as the term “fence plates” is unclear (i.e. what is a “fence plate”?). Additionally, the term “fence plate” is not commonly used in the art, and it unclear with regard to its intended meaning. Appropriate correction is required.
Claims 6, 8, 14, and 16 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-10, 15, and 17-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Raffi et al. (US 2018/0148954) (hereinafter Raffi).
Regarding claims 1, 9, and 17, as best understood, Raffi discloses a fence, comprising: at least two fence plates, wherein between two adjacent fence plates (Figure 1, 18H and 18L), A door guardrail, comprising: a door frame (Figure 1, element 12) and a guardrail door body (Figure 1, element 14) hinged on one side wall of the door frame, wherein between the guardrail door body and the door frame, a connecting assembly, comprising: a first connector (Figure 7, element 16); a second connector (Figures 1, 3, 7, element 12L); a transverse locking device, wherein the transverse locking device comprises a transverse slot (Figure 4, element 22TS) and a transverse pin (Figure 4, element 22T) which are capable of being matched and clamped with each other, the transverse pin is movably arranged on the second connector or the first connector, the transverse slot is correspondingly arranged on the first connector or the second connector, and the transverse pin is movable along a transverse direction to insert into or withdraw from the transverse slot; and a longitudinal locking device (Figure 4 , elements 21 and 21S) arranged between the first connector and the second connector, wherein the longitudinal locking device is capable of limiting relative movement of the first connector and the second connector in a transverse direction.  
Regarding claims 2, 10, and 18, as best understood, Raffi discloses wherein, the longitudinal locking device comprises a longitudinal slot and a longitudinal pin (Figure 4 , elements 21 and 21S) which are capable of being matched and clamped with each other, the longitudinal pin is movably mounted on the first connector or the second connector, the longitudinal slot is correspondingly arranged on the second connector or the first connector, and the longitudinal pin is movable along a longitudinal direction to insert into or withdraw from the longitudinal slot.  
Regarding claims 7 and 15, as best understood, Raffi discloses wherein, the transverse slot is formed at one end of the first connector close to the second connector, one end of the second connector close to the first connector is provided with a cavity (See Figure 7A), and a side wall of the cavity is provided with a notch facing the transverse slot, the transverse pin is movably mounted in the cavity, and the transverse pin is insertable into the transverse slot by passing through the notch (See at least Figures 7A, 8A, 9A).  


Claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Axelrod et al. (US 9,279,284) (hereinafter Axelrod)
Regarding claims 1, 9, and 17, as best understood, Axelrod discloses a fence, comprising: at least two fence plates (Figure 1, elements 108a and 108b), wherein between two adjacent fence plates, A door guardrail, comprising: a door frame (Figure 1, element 102) and a guardrail door body (Figure 1, element 104) hinged on one side wall of the door frame, wherein between the guardrail door body and the door frame, a connecting assembly, comprising: a first connector (Figure 2, element 102); a second connector (Figure 2, element 104); a transverse locking device (Figure 6, considered at least element 240), wherein the transverse locking device comprises a transverse slot (Figure 8, element 304) and a transverse pin (Figure 8, element 230) which are capable of being matched and clamped with each other, the transverse pin is movably arranged on the second connector or the first connector, the transverse slot is correspondingly arranged on the first connector or the second connector, and the transverse pin is movable along a transverse direction to insert into or withdraw from the transverse slot; and a longitudinal locking device (Figure 7, considered at least elements 214 and 220) arranged between the first connector and the second connector, wherein the longitudinal locking device is capable of limiting relative movement of the first connector and the second connector in a transverse direction.  
Regarding claims 2, 10, and 18, as best understood, Axelrod discloses wherein, the longitudinal locking device comprises a longitudinal slot (Figure 7, element 220) and a longitudinal pin (Figure 7, considered elements 216 and 214) which are capable of being matched and clamped with each other, the longitudinal pin is movably mounted on the first connector or the second connector, the longitudinal slot is correspondingly arranged on the second connector or the first connector, the longitudinal pin is movable along a longitudinal direction to insert into or withdraw from the longitudinal slot.  
Regarding claims 3, 11, and 19, as best understood, Axelrod discloses wherein, a lower portion of one end of the first connector close to the second connector is provided with a connecting portion (Figure 7, area of element 106) extending and protruding outwardly, the longitudinal slot is formed on an upper surface of the connecting portion and an opening of the longitudinal slot faces upwardly (See Figure 7), the longitudinal pin is movably mounted at one end of the second connector close to the first connector (See Figure 7), the longitudinal pin is movable from top to bottom along a longitudinal direction to insert into the longitudinal slot, or the longitudinal pin is movable from bottom to top along a longitudinal direction to withdraw from the longitudinal slot.  
Regarding claims 4, 12, and 20, as best understood, Axelrod discloses wherein, a lower portion of one end of the first connector close to the second connector is provided with a connecting portion (Figure 7, area of element 218) extending and protruding outwardly, the longitudinal slot is formed on a lower surface of the connecting portion and an opening of the longitudinal slot faces downwardly, the longitudinal pin is movably mounted at one end of the second connector close to the first connector, the longitudinal pin is movable from bottom to top along a longitudinal direction to insert into the longitudinal slot, or the longitudinal pin is movable from top to bottom along a longitudinal direction to withdraw from the longitudinal slot.  
Regarding claims 7, and 15, as best understood, Axelrod discloses wherein, the transverse slot is formed at one end of the first connector close to the second connector, one end of the second connector close to the first connector is provided with a cavity (Figure 8, area in which element 230 is located), and a side wall of the cavity is provided with a notch (Figure 8, shown but not labeled, considered portion that element 230 passed through to engage element 304) facing the transverse slot, the transverse pin is movably mounted in the cavity, and the transverse pin is insertable into the transverse slot by passing through the notch.  
Regarding claims 8, and 16, as best understood, Axelrod discloses wherein, a side wall of the second connector is provided with a strip-shaped slot (Figure 8, area in which element 206 is located) communicated with the cavity, the transverse pin is connected with a connecting rod (Figure 8, element 206), and one end of the connecting rod is arranged to pass through the strip-shaped slot and be connected with a driving sheet located outside the cavity.  
Allowable Subject Matter
As best understood, Claims 5-6 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634